Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/14/18), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 4/29/2020. A Final office action examining claims 1 and 3-20 in response to Applicants submission on 7/29/2020 was mailed on 9/17/2020. A second Non-Final was mailed in response to a request for continued examination under 37 CFR 1.114 on 03/09/2021. This office action is in response to applicant’s submission of 06/09/2021. Claims 1 and 3-21 are pending and being examined. Independent claims 1, 13 and 21 are amended in a similar way.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0051834 to Chul Joo Hwang et al in view of  US 20060213865 to Honda et al or  US 6602381 to Eric H Lenz.
Chul Joo Hwang et al discloses a process chamber (Fig 1-110), a substrate support which rotates (120), a chamber lid (130), plasma generator (150), grounding electrode (312, 312a, 312b), plasma generator electrode (313a, 313b) (See also paras 14, 26-28, 40 and 42). There is a plasma shutter or plasma damping member (Fig 6-318 made of insulator ceramic to partially clock plasma reaching the substrate stage. A gas distribution space is included in the plasma generator which in turn includes electrodes 312 coupled to ground and 312a and 312b.  
Chul Joo Hwang et al as discussed above disclose plasma generator surrounded by a ground body but do not disclose a ceramic plasma shield located between the ground body and the plasma generator.
Using insulated ring to shield plasma has been well known in the prior art.
For example, Honda et al disclose a plasma chamber where a plasma generator (base 2) is surrounded by a ground body (chamber walls 1) and a focus ring (5) is installed between the ground body and plasma generator. Honda et al disclose that when the plasma ring is made of insulative material it helps to confine (shield) the plasma (para 86).
Similarly Lenz discloses a plasma generator (206) surrounded by a focus ring (210) and confinement ring (216). The two are surrounded by a grounded shield 219. The confinement ring of dielectric helps to confine (shield) the plasma.
Therefore it would have been obvious to have insulative material between the plasma generator and grounded body in gas distribution space of Chul Joo Hwang et al in order to 
Regarding the shield in two parts would be obvious in view of the structure of the plasma generator (which can accommodate a shield only on two sides) and the requirement to confine in a required orientation on the surface of the substrate.
Regarding claim 3 plasma generator comprise electrode 315 and ground 312. 
Regarding claims 4-5, 14, 19-20 the shield is insulator material and ground electrode a conductor. 
Regarding claim 6 and 15 ceramic is an insulator frequently used in plasma processing. 
Regarding claims 7-10, 16-17 since it would be obvious to have an insulator shield having a coupling member like a fastener for installation would be obvious for one of ordinary skill in the art. Regarding the location it would have been obvious to locate beyond top and bottom of the area of substrate to be processed.  
Claims 11 and 12 are directed to the inclusion of first and second purge gas and discussed in the specification from para 87-93 and referring to Fig 2 and 8. It is noted that Fig 2 has 3 gas distribution apparatus and Fig 8 describes 5b as a distributor of source gas. There are however other references to gas distributors 5a and 5b such as in Fig 7 which discloses four gas distributors. Although not explicit one may assume two distributors for source and reaction gas and two for purge gas.
.

Claims 11-12 are also rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0051834 to Chul Joo Hwang et al in view of (KR 10-2013-0133622 or US 20150140786 as being equivalent) to Jae Chan Kwak. 
Chul Joo Hwang et al as discussed above disclose gas inlets which could be a source gas or reactant gas in plasma generation units 150 but do not explicitly disclose distributing purge gas. 
Jae Chan Kwak discloses a source gas distribution module (141), a reactant gas distribution module (142) and a purge gas distribution member (143) having a plurality of purge gas distribution holes for distributing a purge gas to a purge gas distribution area, the purge gas distribution holes being formed in the chamber lid, and positioned adjacent to both sides in each of the source gas distribution module and the reactant gas distribution module (See claims 3 and 6; and Fig 2). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have distribution of purge gas in Hwang according to the teaching of Kwak either as gas distributor or as holes alternating with source and reaction gas for the process which needs to use purge gas. 



Response to Amendment and Arguments
	Applicant argues that Focus ring of Honda or the confinement ring of Lenz are not located in gas distribution space. 
	In response it is noted that substituting plasma shutter with shield according to the teaching of Honda or Lenz does not mean bodily incorporating the environment of Honda or Lenz in to Chul Joo Hwang. Having said that, however the focus ring and confinement ring are located in plasma and gas distribution space.
	As the rejection states that the shield is to substitute the shutter 318. Therefore arguments against that in the remarks are not relevant and also not persuasive.
	The rejection stays.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716